Filed 4/1/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 78







Byron Ruddell, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140413







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable Thomas E. Merrick, Judge.



AFFIRMED.



Per Curiam.



Lee M. Grossman, 341 Central Avenue North, Suite 3, P.O. Box 475, Valley City, N.D. 58072, for petitioner and appellant; on brief.



Frederick R. Fremgen, Assistant State’s Attorney, 511 Second Avenue SE, Jamestown, N.D. 58401, for respondent and appellee; on brief.

Ruddell v. State

No. 20140413



Per Curiam.

[¶1]	Byron Ruddell appeals from a district court order denying him post-conviction relief.  He argues the district court, without holding an evidentiary hearing, erred in summarily dismissing his application for post-conviction relief, because the court did not give all reasonable inferences in regard to his claim of ineffective assistance of counsel.  We summarily affirm under N.D.R.App.P. 35.1(a)(6) and (7).  
See
 
Dunn v. State
, 2006 ND 26, ¶ 12, 709 N.W.2d 1 (if a petitioner fails to raise a genuine issue of material fact, summary disposition will be appropriate).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner